This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (26 May 2021 Final Office Action) has been withdrawn pursuant to 37 CFR § 1.114.
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 21 May 2021 and 24 November 2021 have been considered and are pertinent to this Office Action.
REASONS FOR ALLOWANCE
Claims 1, 4-6, 9-12, 20-21, & 23-26 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, an apparatus having:
ceramic supports positioned on a bottom shower plate between a top showerhead plate and a bottom showerhead plate, a substrate positioned on 
one or more side pieces positioned about the substrate and having pores, the one or more side pieces and the substrate extending to fill a cross-sectional area of a chamber between the top showerhead and the bottom showerhead.
Regarding independent claim 21, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, an apparatus having:
a chamber configured to hold a porous substrate having substrate pores and a plurality of side pieces having side piece pores, the substrate pores and the plurality of sidepieces' pores being parallel with a top shower plate having a plurality of holes and a bottom shower plate having a plurality of holes; and
the porous substrate and the plurality of side pieces together having the same size and shape as the top showerhead and the bottom showerhead.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716